DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 14-19, and 23-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (2019/0124407, provided by applicant) [Shen].
Regarding claims 1, 12, 23, 30, and 35, Shen discloses a cable system comprising: 
(a) a head end connected to a plurality of modems through a transmission network that includes a node that converts digital data to analog data suitable for said plurality of modems, where said head end includes at least one server that includes a processor with at least one virtual machine operating on said at least one server (fig. 1); 
(b) said head end including a management process that detects the failure of at least one of (1) said at least one server and (2) said at least one virtual machine (paragraphs 0018-0019); 


Regarding claim 2, Shen discloses the cable system of claim 1 wherein said head end receives packetized video, receives packetized data from a network, and transmits packetized data to said network (paragraph 0010).

Regarding claim 3, Shen discloses the cable system of claim 2 wherein said head end transmits downstream data to selected ones of said plurality of modems, transmits downstream video to selected ones of said plurality of modems, and receives upstream data from selected ones of said plurality of modems (paragraph 0010).

Regarding claim 4, Shen discloses the cable system of claim 1 wherein said transmission network includes a remote PHY that includes at least one of a quadrature amplitude modulator and an orthogonal frequency division modulator (Cisco RPHY nodes utilize OFDM modulation, paragraph 0012).

Regarding claims 5 and 14, Shen discloses the cable system and method of claims 1 and 12, wherein said management process detects the failure of said at least one virtual machine (paragraph 0019).



Regarding claims 7 and 16, Shen discloses the cable system and method of claims 5 and 14, wherein said management process determines the processing capabilities of said different virtual machine to be at least as great as processing capabilities of the failed said at least one virtual machine prior to said migration (new instance is at least equal to failed instance, paragraph 0018).

Regarding claims 8 and 17, Shen discloses the cable system of claims 6 and 15, wherein said management process determines the processing capabilities of said different server to be at least as great as processing capabilities of the failed said at least one server prior to said migration (new instance is at least equal to failed instance, paragraph 0018, where said instances are located in different servers, paragraph 0014).

Regarding claims 9 and 18, Shen discloses the cable system and method of claims 8 and 17, wherein said processing capabilities of the failed said at least one server is based upon at least one of a number of physical processing cores available, a max clock frequency of the cores, a cache memory size, and a number of virtual network functions of said at least one server (in determining load excess, paragraph 0018).

Regarding claims 10 and 19, Shen discloses the cable system and method of claims 7 and 16, wherein said processing capabilities of the failed said at least one virtual machine is based 

Regarding claims 24 and 31, Shen discloses the method and computer readable storage medium of claims 23 and 30, wherein monitoring the first operation state of the first virtual cable modem termination system core comprises periodically checking a status of the first virtual cable modem termination system core (paragraph 0019).

Regarding claims 25 and 32, Shen discloses the method and computer readable storage medium of claims 24 and 31, wherein monitoring the first operation state of the first virtual cable modem termination system core comprises periodically performing one of transmitting a heartbeat message, transmitting a polling message, and transmitting a ping message to the first virtual cable modem termination system core (paragraph 0019).

Regarding claims 26 and 33, Shen discloses the method and computer readable storage medium of claims 23 and 30, wherein enabling operation of the second virtual cable modem termination system core comprises assigning the second virtual cable modem termination system core as a replacement for the first virtual cable modem termination system core (paragraph 0022).

Regarding claims 27 and 34, Shen discloses the method and computer readable storage medium of claims 23 and 30, wherein enabling operation of the second virtual cable modem 

Regarding claim 28, Shen discloses the method of claim 23, further comprising updating a configuration that specifies an address to address packets to the second virtual cable modem termination system core (paragraph 0025).

Regarding claim 29, Shen discloses the method of claim 23, further comprising, responsive to the detection of the failure, disassociating one or more resources previously associated with the first virtual cable modem termination system core (new NAT, paragraph 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen.
Regarding claims 11 and 20, Shen discloses the cable system and method of claims 1 and 12, but fails to disclose wherein said different server and said different virtual machine is synchronized to a Grand Master Clock.

It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Shen to include said different server and said different virtual machine is synchronized to a Grand Master Clock.

Regarding claim 13, Shen discloses the method of claim 12, but fails to disclose said transmission network includes a remote PHY that includes a quadrature amplitude modulator.
Examiner takes official notice that utilizing QAM as a form of modulation was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Shen to include a remote PHY that includes a quadrature amplitude modulator.

Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Jeon et al. (2016/0091870) [Jeon].
Regarding claim 21, Shen discloses a cable system comprising: 
a head end connected to a plurality of modems through a transmission network that includes a node that converts digital data to analog data suitable for said plurality of modems, where said head end includes at least one server that includes a processor with at least one virtual machine operating on said at least one server (fig. 1); 
said head end including a management process that detects the failure of at least one of (1) said at least one server and (2) said at least one virtual machine (paragraphs 0018-0019);

(d) said remote management process in response to detecting said failure of at least one of (1) said at least one server and (2) said at least one virtual machine migrating services operating on respective said at least one virtual machine to at least one of (1) a different server and (2) a different virtual machine (paragraphs 0020-0022).
Shen fails to disclose said virtual machine synchronizing its clock to a grand master clock and said node synchronizing its clock to said grand master clock and while prioritizing said different server and said different virtual machine based upon whether said different server and said different virtual machine is synchronized to said grand master clock.
In an analogous art, Jeon teaches providing redundancy function blocks to maintain operating in the event of failure of an existing function block wherein individual elements are synchronized to a master clock (paragraph 0036) and function blocks are prioritized based on respective level of reliability (which would include timing synchronization to provide error free output, paragraph 0031), for the benefit of increasing the reliability of a redundancy ready control system (paragraph 0053).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Shen to include said virtual machine synchronizing its clock to a grand master clock and said node synchronizing its clock to said grand master clock and while prioritizing said different server and said different virtual machine based upon whether said different server and said different virtual machine is synchronized to said grand master clock, as suggested by Jeon, for the benefit of increasing the reliability of Shen’s disclosed redundancy ready control system.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Li et al. (2021/0216417 for addition teaching regarding providing redundancy systems, paragraph 0005).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421